Aldis, J.
It is to be observed in this case that at the time Washington Kinne deeded one-half of the premises in question to Lyman Kinne, the record title was in the railroad company. Washington Kinne was in possession of the land, claiming to own one-half, and that Henry Shaw owned the other half; but as neither of them had received any deed or lease from the railroad company, there was no way by which a purchaser could ascertain the respective interests of Washington Kinne and Henry Shaw in the land, except by inquiry of them. Hence Lyman Kinne, when he took the deed from Washington Kinne, was obliged to rely upon the statements of Washington Kinne and Henry Shaw as to their respective interests in the land.
Washington Kinne deeded' him half of the store and land. Shaw was present when the deed was made, advised Washington Kinne to make it, witnessed it, was present when it was delivered to Lyman Kinne, and told him that half the rents would go to him, and the other half to himself.
The defendants claim under a title derived from Lyman Kinne, and insist that these acts and declarations of Henry Shaw estop him and his grantee, the plaintiff, from claiming title to the land.
1. .Is Henry Shaw estopped? An estoppel in pais exists when a party makes a statement to another, which that other relies and acts upon, and which it would be a fraud in the party making the statement to afterwards controvert, so far as the statement affects the other’s pecuniary rights.
In the case at bar, if Lyman Kinne, relying on such statements of Shaw, that Washington Kinne owned half the land, had *209then and there paid Washington Kinne the value of the land, $500, no one can doubt that it would have been a fraud for Shaw to claim to own the whole of the land himself.
The case finds that Lyman Kinne afterwards agreed to allow Washington Kinne $500 for the lot; and that he was at the time liable for him as surety to a much larger amount than $500. The time he so agreed is not distinctly stated, nor is it expressed in the exceptions that he did so relying upon Shaw’s statement; but we think a reasonable construction of the bill requires us to find that he did so agree with his son, relying on the declarations of Shaw. We find these declarations of Shaw are stated to have been continued, and Washington Kinne’s title to half the store expressly recognized and declared by him to exist up to September or October, 1855, and the sale to Lyman Kinne by his son was June 6th, 1854, fifteen months previous. And during this fifteen months the land had been sold by Lyman Kinne to Marvin & Van Alstyne, and the defendant Beebe had taken possession of the store, holding one-half under Lyman Kinne’s title and as tenants of Marvin & Van Alstyne, to whom Lyman Kinne had deeded the one-half, with covenants of warranty. It would seem a forced construction of the exceptions to say that Lyman Kinne in allowing his sou $500 for the land did not rely on Shaw’s statements. He could not ascertain the interest of his son and of Shaw except by their statements.
It is to be noted, too, that when Shaw witnessed the deed to Lyman Kinne, he fully understood its contents.
Under these circumstances we think it would be fraudulent in Henry Shaw to set up a claim to that half of the land which he had thus induced Lyman Kinne to purchase and pay for. All the elements which constitute an estoppel in pais exist here — the statements to induce the purchaser to buy — reliance upon them —and pecuniary injury to the party so relying on them, if the maker of them be permitted to controvert them and set up title in himself.
We are aware that there have been decisions questioning the extension of this doctrine pf estoppel in pais to affect the title to lands. Such seem to be some of the decisions in New York in 1 Hill 14, and 6 Hill 17, But a summary of the decisions in *210the notes to Smith’s Leading Cases, 1 Vol., p. 538, shows that the great weight of authority is consonant with the views we have here expressed. All concur that such facts constitute an estoppel as to personal property, and upon reason and principle to prevent fraud and promote . justice, the same rule should he extended to real property.
2. The second question is, — is the grantee of Henry ShaW, holding under a quitclaim of his right and title to the property, and getting his title through Henry Shaw long after the deed to Lyman Kinne, also estopped. It is claimed for him that he was not privy to the statements, and that, when he bought, Henry Shaw had procured from the railroad company a lease of the land, and was the apparent owner of record. If the case rested solely here, we should doubt as to the reasonableness of estopping him, because he held through Henry Shaw’s title, and took only the right and title he had — that appearing of record to *be title to the whole instead of half.
But when he took his deed the defendants were in possession under Marvin & Yan Alstyne’s title, derived from Lyman Kinne, and claiming to hold possession of half, and paying half the rents under that title, and claiming the right of Henry Shaw to such half of the' land. Now this claim and possession under the Lyman Kinne title was notice to him, and put him ou inquiry, and affected him with knowledge of all the facts which he would have ascertained if he had inquired of the tenants in possession.
We need not refer to the frequent decisions of our state courts illustrating this principle. We deem it applicable here, and that the plaintiff must be deemed a purchaser with notice of the claim and possession under the Lyman Kinne title, and taking only the right and title of Henry Shaw, subject to the title of Lyman Kinne precisely as Henry Shaw held his title.
As this view of the case affirms the judgment, we need not consider the other questions in the case.
Judgment affirmed,